Citation Nr: 0210188	
Decision Date: 08/21/02    Archive Date: 08/29/02

DOCKET NO.  99-05 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for narcolepsy.  


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel







INTRODUCTION

The veteran had active service from December 1954 to 
September 1958.  

This appeal arises from a November 1998 rating decision of 
the Muskogee, Oklahoma Regional Office (RO) which determined 
that new and material evidence sufficient to reopen a claim 
of entitlement to service connection for narcolepsy had not 
been submitted.  By decision of the Board in September 2000, 
the veteran's claim of service connection for narcolepsy was 
reopened and the case was remanded on a de novo basis to the 
RO for additional development of the evidence.  


FINDINGS OF FACT


1.  The record reflects that the veteran was seen on one 
occasion during active service complaining of a headache and 
a lack of energy; service records do not indicate that the 
veteran had any subsequent problems with lack of energy or 
sleepiness during the day during his period of active 
service.

2. There is no indication in either the veteran's service 
medical records or his post-service medical records that he 
was treated for excessive drowsiness/falling asleep until 
1986 almost 30 years after his discharge from active duty.

3.  The veteran does not suffer from narcolepsy that is 
attributable to military service.


CONCLUSION OF LAW

Narcolepsy was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


VCAA

In November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001).  As set forth below, the RO's actions 
throughout the course of this appeal have satisfied the 
requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim.  The veteran was informed in the November 
1998 rating decision and the September 2000 Board remand of 
the evidence needed to substantiate his claim.  He was 
provided an opportunity to submit such evidence.  In the 
October 2001 and March 2002 supplemental statements of the 
case, the RO notified the veteran of all regulations relating 
to his claim, informed him of the reasons for which it had 
denied his claim, and provided him additional opportunities 
to present evidence and argument in support of his claim.  
The Board finds that the information provided to the veteran 
specifically satisfies the requirements of 38 U.S.C.A. § 5103 
(West Supp. 2001) in that the veteran was clearly notified of 
the evidence necessary to substantiate his claim.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  All treatment 
records have been obtained and the veteran has been provided 
multiple VA examinations to include opinions regarding the 
etiology of his narcolepsy.  In short, VA has fulfilled the 
duty to assist by aiding the veteran in obtaining evidence 
that relates to his claim.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  As such, there 
has been no prejudice to the veteran that would require a 
remand; the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


Factual background

On the December 1954 entrance physical examination, there 
were no complaints, findings or diagnoses of narcolepsy.

An October 2, 1957 notation shows that the veteran had been 
developing headaches of the frontal region which occurred in 
the morning and would go away by evening.  He also complained 
of a lack of energy.  The impression was chronic frontal 
sinusitis.  

On the August 1958 separation physical examination, there 
were no complaints, findings or diagnoses of narcolepsy.  The 
veteran denied having any additional medical or surgical 
history of any significance.

In January 1984, the veteran filed a claim for service 
connection for disabilities to include narcolepsy.  He 
provided a history of the onset of narcolepsy in service in 
1955 and 1956.  In February 1984, the veteran indicated that 
he was treated in service for not being able to stay awake.  
He expressed doubts as to whether a physician could have 
diagnosed narcolepsy in the 1950s.  

An April 1986 statement from James Barry, M.D., indicates 
that the veteran had a 30 year history of sudden attacks of 
sleepiness and muscle paralysis.  The veteran reported having 
recurrent attacks of uncontrollable sleepiness throughout the 
day since he had been a teenager.  The veteran had been 
diagnosed with narcolepsy and was on medications.  The 
impression was a middle aged white male with classical 
findings for a diagnosis of narcolepsy.  

A sleep laboratory evaluation conducted overnight at 
Presbyterian Hospital indicated that the veteran had a 
clinically significant rate of central apnea.  Multiple sleep 
latency tests confirmed the veteran's complaint of severe 
daytime sleepiness.  It was concluded that the veteran 
qualified for the diagnosis of narcolepsy.

A July 1990 statement from Mary Hamilton, M.D., indicates 
that she had seen service medical records which showed that 
the veteran was treated for narcolepsy in October 1957.  The 
diagnosis was narcolepsy which occurred and was treated in 
1957 during service.  The veteran's condition had worsened 
and he was totally incapacitated from working.  

An April 1996 statement from Dr. Barry indicates that he had 
treated the veteran for over 10 years for narcolepsy 
cataplexy complex.  Symptoms had been present since late 
adolescence as was typical for this syndrome.  

A May 1996 statement from Jimmie McAdams, D.O., indicates 
that the veteran had been positively diagnosed with 
narcolepsy in 1986.  An October 2, 1957 service medical 
notation shows that an amphetamine was prescribed.  Due to 
poor handwriting, Dr. McAdams could only speculate that the 
amphetamine was given to the veteran for his lack of energy 
which could have been an early symptom of narcolepsy.

A June 1996 statement from a friend indicates that he had 
first seen the veteran suddenly falling off to sleep in 1956 
when the veteran fell asleep at the wheel of a car.

An August 1996 statement from the Stanford Center for 
Narcolepsy indicates that narcolepsy had been a very poorly 
understood illness for many decades.  It had only been in the 
last decade that physicians had been able to diagnosis 
narcolepsy with increasing confidence.  In 1957, the only 
form of diagnosis available was clinical recognition.  There 
were no tests at that time.  The recommended treatment in 
1957 was amphetamines which were still widely prescribed 
currently.  EEG's were used as a diagnostic tool for 
narcolepsy after the 1960s.  The typical time of onset of 
narcolepsy was between 18 and 30 with an average lag in 
diagnosing of 15 years.  

An August 1998 statement from Dr. Barry indicates that the 
veteran's uncontrollable attacks of daytime sleepiness could 
be brought on by even the most minor surprise or shock.  

A July 1999 statement from Wayne Mosier, D.O., indicates that 
the veteran had recently become his patient.  A history of 
narcolepsy since teenage years was reported.  Dr. Mosier 
stated that upon review of the veteran's medical records, it 
was readily apparent that the veteran sought medical 
attention while overseas in the military for manifestations 
of narcolepsy undoubtedly aggravated or exacerbated by the 
stress of serving in a foreign country.  It was opined that 
it was highly probable that stress was the trigger that 
unleashed the devastating condition of narcolepsy that 
persisted to the current day.  

An October 1995 statement from Dr. Barry, received in March 
2000, indicates that the veteran's narcolepsy was in no way 
related to sleep apnea or his obesity.  It was considered a 
familial genetic illness although the exact cause remained 
unknown at that time.  

An October 2000 VA fee basis examination indicates that the 
veteran reported a history of falling asleep easily during 
service.  He noted that he was unable to get an extensive 
evaluation.  Symptoms grew worse after service and he was 
clinically diagnosed with narcolepsy in the 1960s.  It was 
noted that narcolepsy had been a mysterious disease until 
recently when a genetic basis was noted and advanced sleep 
studies became available.  Narcolepsy generally would become 
manifest in individuals in their 20s and 30s and would often 
grow progressively worse thereafter.  A search of medical 
literature showed plenty of evidence to support a genetic 
basis.  There was no scientific evidence to support the 
contention that the veteran's narcolepsy should be service 
connected.  A September 2001 addendum shows that medical 
records had been reviewed to include Dr. Barry's April 1986 
statement that the veteran had narcolepsy symptoms as a 
teenager; Dr. Barry's October 1995 report that the veteran's 
condition was in no way related to sleep apnea or obesity; 
and Dr. Mosier's July 1999 statement that the veteran started 
suffering narcolepsy symptoms as a teenager.  Based on a 
review of the entire record, the VA fee basis physician 
opined that it was not likely that the veteran's current 
narcolepsy was first manifested during service.

On VA narcolepsy examination in November 2001, the veteran 
reported that he would fall asleep during service and that he 
had no energy and headaches.  He continued to have daytime 
sleepiness after service, but the veteran was not treated 
until 1986.  It was noted that the veteran came under the 
care of Dr. Barry in 1986 and that sleep studies were 
performed at Presbyterian Hospital.  The diagnosis was 
narcolepsy.  It was noted that the veteran's claims folder to 
include the service medical records had been reviewed.  The 
veteran had been treated during service on October 2, 1957 
for headaches of the frontal region which started in the 
morning and would go away in the evening.  The veteran was 
treated for headaches.  While the veteran was treated on 
multiple occasions for an eye condition, the examiner could 
not find any evidence of narcolepsy during the service.  
There was no evidence that the veteran was treated for 
narcolepsy until 1986.  It was opined that the veteran's 
narcolepsy was not related to service as there was no 
evidence of treatment for narcolepsy during service or soon 
after the veteran's discharge from service.  

In June 2002, the veteran stated that the VA physician in 
November 2001 told him that he only had a vague knowledge of 
narcolepsy.  He further felt that the doctor "disregarded" 
his medical history.  For many years after discharge, the 
veteran reported that he used amphetamines to keep himself 
awake not knowing that he had narcolepsy.

A June 2002 statement from D.L. Trent, M.D., indicates that 
the veteran had been a patient since 1995.  By the veteran's 
account, he had had problems with narcolepsy since he was a 
teenager.  An October 1957 service treatment notation shows 
that the veteran was prescribed an amphetamine which was a 
common treatment modality at the time for narcolepsy.  Due to 
the poor handwriting of the October 1957 notation, Dr. Trent 
could only speculate that the amphetamine was given for 
complaints of sub-normal levels of energy and sleepiness.  It 
was noted that narcolepsy would usually begin to show-up in 
the teenage to early twenties.  Amphetamines and 
antidepressants were the accepted choice for treatment.  
Based on the entire medical record, it was opined that the 
veteran had an ongoing problem with narcolepsy since at least 
1957.  


Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 38 C.F.R. § 
3.303(a) (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under 38 C.F.R. § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

The veteran contends that he currently suffers from 
narcolepsy which was first manifest during military service.  
The service medical records are available.  On October 2, 
1957, the veteran was treated for complaints of headaches of 
the frontal region and for a lack of energy.  The impression 
was chronic frontal sinusitis.  As part of the treatment 
plan, an amphetamine was prescribed.  The remainder of the 
service medical records to include the August 1958 separation 
physical examination from the veteran's almost 4 years of 
service are completely silent regarding complaints, findings 
or diagnoses of narcolepsy.  There were no further notations 
of a lack of energy or any other complaint or symptom 
indicative of narcolepsy.  Thereafter, the medical record 
shows that narcolepsy was diagnosed in 1986 and confirmed 
through the use of sleep studies almost 30 years after 
service.  The above facts are absolutely essential to the 
resolution of this case.

The Stanford Center for Narcolepsy has indicated that the 
typical time of onset of narcolepsy was between ages 18 and 
30 and that there was an average lag time in diagnosing this 
disability of 15 years.  The veteran was born in September 
1937; thus, he had just turned 20 when he was treated for 
headaches and a lack of energy in October 1957.  Tacking on 
15 years as an average lag time before a diagnosis would be 
expected, shows that narcolepsy would have been diagnosed, on 
average, in the early 1970s.  It must be remembered, however, 
that the Stanford letter further indicated that although 
EEG's were used as a diagnostic tool for narcolepsy after the 
1960s, it was only about the last decade before 1996 that 
physicians had been able to diagnosis narcolepsy with any 
confidence.  In short, on average, the veteran's narcolepsy 
would have been diagnosed by the early 1970s.  On the other 
hand, it was not until 10 or 15 years after the early 1970s 
that physicians had reached a point of confidence in reaching 
such a diagnosis.  

In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992) (quoting Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), reconsideration 
denied per curiam, 1 Vet. App. 406 (1991)).

This assessment of credibility and weight to be given the 
evidence includes scrutiny of a medical professional's 
statements in association with such related factors as the 
basis for the opinions rendered, i.e., presence or absence of 
clinical records.  And while professional opinions must be 
considered, VA is not bound to accept any such opinion 
considering the merits of the claim. See, i.e., Hayes v. 
Brown, 5 Vet. App. 60 (1993).

Dr. Hamilton's July 1990 statement starts by indicating that 
she had seen the veteran's service medical records.  The 
facts as recited by Dr. Hamilton, however, bear little 
resemblance to the facts of record.  First it is indicated 
that the veteran was treated for narcolepsy in October 1957.  
The record shows that he was treated primarily for headaches 
with an additional complaint of a lack of energy.  It is then 
stated that narcolepsy was diagnosed and treated in 1957.  
Neither part of this statement is factually accurate.  Thus, 
the Board finds that Dr. Hamilton's statement is riddled with 
inaccurate facts and lacks probative value.  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).

Dr. Mosier's July 1999 statement shows that the veteran had 
recently become a patient.  Based on a review of the records, 
Dr. Mosier stated that it was readily apparent that the 
veteran had sought medical treatment in service for 
manifestations of narcolepsy brought on by stress.  As with 
Dr. Hamilton, the evidence of record does not support this 
factual construction.  There is no evidence that the veteran 
sought treatment for manifestations of narcolepsy in service 
in 1957, however, even if it is assumed that Dr. Mosier was 
referring to the October 1957 treatment notation for 
sinusitis, there is no indication that the veteran's symptoms 
were brought on by stress.  Dr. Mosier's statement is wholly 
outside the factual base as demonstrated by the 
contemporaneous medical records which show that the veteran 
was seen once for headaches and a lack of energy.  Thus, the 
Board finds that Dr. Mosier's statement is structurally 
unsound and lacks probative value.  See Hayes v. Brown, 5 
Vet. App. 60 (1993).

Dr. Trent's June 2002 statement begins by stating that an 
amphetamine was prescribed in October 1957 which was a common 
treatment modality for narcolepsy at that time.  This 
statement is factually accurate.  Dr. Trent further indicates 
that due to poor handwriting, he could only speculate that 
the amphetamine was given for complaints of sub-normal levels 
of energy and sleepiness.  It is at this point that Dr. Trent 
left the path cleared by the evidence of record and began to 
substitute his own speculative facts as to why an amphetamine 
was prescribed.  Based on the record, there is reason to 
speculate as to why the veteran was administered an 
amphetamine.  The veteran told the health care provider that 
he lacked energy, but no more.  Dr. Trent now has 
conveniently added sleepiness, which, it must be 
acknowledged, he indicates is solely based on speculation.  
Finally, Dr. Trent concludes by opining that the veteran had 
an ongoing problem with narcolepsy since at least 1957.  This 
opinion is clearly unsupportable when the evidence first 
shows complaints of and treatment for narcolepsy in the mid 
1980s.  Thus, the Board finds that Dr. Mosier's statement 
lacks probative value as the Court has held that medical 
opinions which are speculative, general or inconclusive in 
nature or which are not factually supported will not sustain 
a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  Likewise, Dr. 
McAdams' statement is wholly based on self-acknowledged 
points of speculation by the physician and, as a result, 
lacks any probative value.  

The veteran has repeatedly asserted that narcolepsy was 
manifest during service and that the health care providers of 
the day were unable to diagnosis this disability.  He further 
states that narcolepsy persisted after the October 1957 
treatment notation and that he treated himself for many years 
with amphetamines.  Also of record is a June 1996 statement 
from a friend which indicates that he had first observed the 
veteran suddenly falling asleep while driving in 1956.  The 
veteran and his friend are competent to report what they 
observed.  Case law and common sense, however, dictate that 
lay individuals may not render medical conclusions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this case, 
both the veteran and his friend, as laymen, lack the ability 
to diagnosis the onset of narcolepsy; thus, this evidence is 
without substance or probative value.

The Court has provided some guidance as to how the Board 
should approach the evaluation of medical opinions.  In 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994), in discussing 
the Board's use of independent medical opinions (IME), the 
Court stated:

An IME opinion is only that, an 
opinion....The VA claims adjudication 
process is not adversarial, but the 
Board's statutory obligation under 38 
U.S.C. § 7104(d)(1) to state 'the reasons 
or bases for [its] findings and 
conclusions' serves a function similar to 
that of cross-examination in adversarial 
litigation.  The BVA cannot evade this 
statutory responsibility merely by 
adopting an IME opinion as its own, 
where, as here, the IME opinion fails to 
discuss all the evidence which appears to 
support appellant's position.  

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  There are 
substantial and significant factors which favor the valuation 
of the November 2001 VA medical opinion over the opinions of 
the private physicians which have already been reviewed.

The VA examiner who performed the November 2001 VA 
examination made a point of indicating that he had reviewed 
the veteran's claims folder.  He accurately stated that the 
veteran had been treated in October 1957 for headaches of the 
frontal region.  While he was seen for other disorders in 
service, the physician properly noted that he could not find 
any evidence of narcolepsy during service.  Further it was 
stated that the first evidence of treatment of narcolepsy 
dated from 1986.  Based on these accurate factual predicates, 
the examiner opined that narcolepsy was not related to 
service as there was no evidence of treatment for narcolepsy 
during service or soon thereafter.  As a result, the Board 
will accord significant probative value to the decidedly non-
speculatively based November 2001 VA medical opinion which 
was erected on sound factual building blocks.  It is 
interesting to note in this regard, that the veteran's long 
term private physician, Dr. Barry, indicated that narcolepsy 
was considered to be a familial genetic illness although the 
exact cause remained unknown.  Dr. Barry did not attempt to 
link the onset of narcolepsy with service.   

Having considered the totality of the medical evidence, and 
in light of the applicable law and regulations, the Board 
concludes that it is more likely than not that the veteran 
does not currently have narcolepsy that is related to his 
military service.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to service connection for narcolepsy is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

